Citation Nr: 0010664	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-18 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a heart 
disorder/hypertension.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran served on active service from January 
1956 to August 1975. 

Additionally, the Board notes that it appears that in the 
November 1998 VA form 9 (Appeal to Board of Veterans' 
Appeals) the veteran requested an appeal hearing before a 
traveling member of the Board.  However, in a December 1998 
statement, the veteran further clarified that he did not wish 
to have a personal hearing scheduled at that time.  As the 
record does not contain further indication that the veteran 
or his representative have requested that an appeal hearing 
be scheduled for the veteran, the Board deems the veteran's 
November 1998 request for a hearing withdrawn.  See 38 C.F.R. 
§ 20.704(e) (1999).


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran 
suffers from a heart disorder/hypertension related to his 
active service. 

2.  There is no medical evidence showing that the veteran 
suffers from a left knee disorder related to his active 
service. 

3.  There is no medical evidence showing that the veteran 
suffers from a right knee disorder related to his active 
service. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
heart disorder/hypertension is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Service connection may also be allowed on a 
presumptive basis for organic heart disease, hypertension, 
and/or arthritis, if the disabilities become manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1999). 

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims of service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

II.  Heart Disorder/Hypertension.

The veteran's service medical records do not contain any 
evidence of heart complaints or problems during his service.  
These service medical records also show the veteran had a 
normal blood pressure level upon entrance into the service.  
However, February 1969 notations show his blood pressure was 
130/90, and a May 1975 discharge examination report notes his 
blood pressure was 142/96, but upon repeat testing his blood 
pressure was 138/84, not considered disabling.  In this 
respect, the Board notes that the service medical records are 
devoid of any evidence specifically noting the veteran was 
diagnosed with hypertension at any time during his service. 

During his service, but while off duty, the veteran was 
admitted to the White County Memorial Hospital in May 1963 
following a tractor accident in which the tractor's left 
wheel passed over the veteran's back from the left shoulder 
to the right mid chest area.  These treatment records show 
that, upon x-ray examination, he presented evidence of a 
rather broad heart in transverse diameter and of congestive 
failure throughout the lung fields with small areas of 
discoid atelectasis throughout both basilar regions of the 
lungs.  However, upon auscultation of the chest, he was found 
to be completely normal, and on electrocardiogram examination 
four days subsequent to the accident, he had normal results.  
He was released in good condition with a diagnosis of healthy 
chest.

The post-service evidence includes medical records dated from 
1986 to 1996 from various private health care providers, 
including M. K. Scheurich, M.D., the Lafayette Home Hospital, 
the St. Elizabeth Hospital Medical Center, the Caylor-Nickel 
Medical Center, Daniel R. Berner, M.D., and the Arnett 
Clinic.  These records basically describe the treatment the 
veteran received over time for high blood pressure, heart 
problems, and pulmonary problems, among other health 
conditions.

Specifically, June 1987 records from the Lafayette Home 
Hospital contain a radiology report showing the veteran had 
left ventricular cardiac enlargement with upper lobe 
pulmonary venous distention and borderline pulmonary venous 
congestion.  These findings were deemed to be consistent with 
early congestive heart failure; his blood pressure at this 
time was 140/90.  Furthermore, the records from the Arnett 
Clinic contain April 1988 notations showing the veteran's 
wife reported that Dr. Bridell's nurse called her and told 
her the veteran had enlarged heart due to high blood 
pressure.  And treatment records from the St. Elizabeth 
Hospital Medical Center dated from April 1991 to June 1994 
describe the treatment the veteran received for diagnoses of 
hypertension, congestive heart failure, unstable angina, 
chronic obstructive pulmonary disease, and cardiac 
catheterization.

Moreover, the post-service evidence includes records from the 
Roudebush VA Medical Center (VAMC) dated in December 1996, 
and records from the Indianapolis VAMC dated from October 
1996 to February 1998 further describing the treatment the 
veteran has received for his heart problems, lung problems 
and hypertension. 

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that he 
currently suffers from a heart disorder/hypertension related 
to his in-service symptomatology, or otherwise related to his 
period of service.  Specifically, in this case the veteran 
has failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a nexus between 
the current heart disorder/hypertension and his period of 
service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The Board acknowledges that the evidence shows the veteran 
presented evidence of slightly above normal blood pressure 
levels shortly before his discharge from the service.  
However, his service medical records are devoid of any 
evidence showing he was in fact diagnosed with hypertension 
or any heart disorder during his service.  In this respect, 
the Board points out that, during his May 1975 discharge 
examination, although his first blood pressure reading was 
142/96, his second blood pressure reading was 138/84 with 
specific finds that it was "not cosidered disabling."  
Furthermore, although the May 1963 records from the White 
County Memorial Hospital show his heart was rather broad in 
transverse diameter, this was not deemed by the medical 
examiner(s) as productive of a disability and he was 
discharged from this hospital admission with a healthy chest 
and in good condition.  Moreover, the first indication of 
record that the veteran was deemed to present evidence of 
heart problems, is contained in the June 1987 records from 
the Lafayette Home Hospital, which note the veteran had early 
congestive heart failure; these records are dated more than 
10 years after the veteran's discharge from service.  As 
well, the first indication that he was actually diagnosed 
with hypertension is contained in the records from the St. 
Elizabeth Hospital Medical Center dated from 1991 to 1994, 
which are also dated more than 10 years after the veteran's 
discharge from service.  Moreover, even assuming that the 
veteran's in-service symptomatology continued since his 
discharge from the service to the present, the medical 
evidence of record is devoid of any indication that there is 
a nexus between the veteran's in-service symptoms and his 
current heart disorder/hypertension.  See Savage v. Gober, 
10 Vet. App. 488, 498 (1997); see Clyburn v. West, 12 Vet. 
App. 296 (1999).  

Given the above facts, the Board finds the veteran has not 
met the requirement of 38 C.F.R. § 3.303(b) because he has 
not established, via competent medical evidence, that his 
current heart disorder/hypertension is related to any in-
service symptomatology, which has been continuous since his 
discharge from service to the present.  See 38 C.F.R. 
§ 3.303(b) (1999); see Savage v. Gober, 10 Vet. App. 488, 498 
(1997); see Clyburn v. West, 12 Vet. App. 296 (1999).  As 
well, the evidence of record does not show he developed 
organic heart problems or hypertension to a compensable 
degree of 10 percent or more within a one year period of his 
discharge from service, and thus, entitlement to service 
connection on a presumptive basis has not been established.  
See 38 C.F.R. §§ 3.307, 3.309 (1999).

In the absence of competent medical evidence to support the 
claims of service connection for a heart 
disorder/hypertension, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded, and the claim will be denied on that basis.  
See 38 U.S.C.A. § 5107(a).




III.  Left and Right Knee Disorders.

The veteran's service medical records contain a December 1957 
examination report noting a 1 to 1 1/2 inch scar on each of the 
veteran's knees, and January 1956 and May 1958 notations 
indicating the veteran was post surgery of the left and right 
knees.  However, his May 1975 discharge examination is 
negative for any knee abnormalities.

As noted above, the post service evidence includes medical 
records from various private health care providers.  These 
private medical records contain March 1982 notations from the 
Arnett Clinic showing the veteran had a torn medial meniscus 
in the left knee, and underwent a left medial meniscectomy.  
Additionally, the records from the Lafayette Home Hospital 
contain May 1986 notations showing the veteran had a history 
of two knee operations.  

Lastly, medical records from the Indianapolis VAMC dated from 
October 1996 to February 1998 contain August 1997 notations 
showing he complained of bilateral knee pain and had a 
history of knee surgery. 

After a review of the record, the Board finds that, although 
the evidence shows the veteran has recently complained of 
bilateral knee pain, the present record does not contain 
medical evidence showing that he currently suffers from left 
and right knee disorders.  Specifically, in this case the 
veteran has failed to satisfy an essential element necessary 
to well ground his claims, which is the existence of 
disabilities of service origin.  A well-grounded claim must 
be supported by evidence, not merely allegations.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  And, given that 
the record does not contain evidence that the veteran has 
been diagnosed with knee arthritis, or any of the disorders 
listed under 38 C.F.R. §§ 3.307, 3.309, which became manifest 
to a degree of 10 percent or more within a year of his 
discharge from service, he has failed to establish service 
connection on a presumptive basis. 

In the absence of competent medical evidence to support the 
claims of service connection for left knee and right knee 
disorders, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claims are well 
grounded, and the claims will be denied on that basis.  See 
38 U.S.C.A. § 5107(a).

IV.  Conclusion.

In arriving at this conclusion, the Board has taken into 
consideration the various statements submitted by the veteran 
and his representative tending to link the claimed disorders 
to his service.  While the Board acknowledges the sincerity 
of these statements, the Board notes that neither the veteran 
nor his representative, as lay persons, are qualified to 
offer a medical opinion regarding the etiology of the claimed 
disorders and/or qualified to fulfill the nexus requirement.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, supra, in which the Court held that a veteran does 
not meet the burden of presenting evidence of a well grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer such medical opinions).  See 
generally See Clyburn v. West, 12 Vet. App. 296 (1999).

In this regard, the Board acknowledges that the records from 
the Arnett Clinic contain April 1988 notations showing the 
veteran's wife reported that Dr. Bridell's nurse called her 
and told her the veteran had an enlarged heart due to high 
blood pressure.  However, the law is clear that hearsay 
medical evidence, as transmitted by a lay person, is not 
sufficient to render a claim well-grounded because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

Moreover, as the veteran has failed to meet her initial 
burden of submitting evidence which would well ground his 
claims of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claims.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra. 

The Board acknowledges that the December 1996 records from 
the Roudebush VAMC indicate the veteran was transferred to 
this facility from the Danville VAMC where he was treated for 
worsening of shortness of breath and a 20 pound weight gain.  
However, as the record neither contains evidence that the 
veteran has indicated that he was treated for any of his 
claimed disorders at this facility, nor contains other 
evidence showing that such was the case, the Board is not 
required to obtain the veteran's treatment records from the 
Danville VAMC.  See generally Bell v. Derwinski, 2 Vet. App. 
611 (1992). See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995).  Furthermore, the Board notes that the claims file 
contains a statement by the veteran where he indicates he was 
treated for his claimed disorders at the Methodist Sports 
Medical Center and the Otterbein Medical Health Center.  As 
well, the April 1988 notations from the Arnett Clinic show 
that he was examined/treated by Dr. Bridell for his heart 
disorder.  However, these treatment records have not been 
incorporated into the claims file.  As such, the Board 
suggests to the veteran to submit such private records as 
they may assist him in well grounding his claims for service 
connection.  See 38 U.S.C.A. § 5103 (West 1991); see 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded 
claims of service connection, and the reasons for which his 
claims failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 









ORDER

Evidence of well-grounded claims not having been submitted, 
service connection for a heart disorder/hypertension is 
denied.

Evidence of well-grounded claims not having been submitted, 
service connection for a left knee disorder is denied.

Evidence of well-grounded claims not having been submitted, 
service connection for a right knee disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


